Exhibit 10.2

JACOBS ENGINEERING GROUP INC.

RESTRICTED STOCK UNIT AGREEMENT

(Market Stock Units)

This Agreement is executed as of this      day of          20     by and between
JACOBS ENGINEERING GROUP INC. (the “Company”) and                     
(“Employee”) pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive
Plan (the “Plan”). Unless the context clearly indicates otherwise, capitalized
terms used in this Agreement, to the extent they are defined in the Plan, have
the same meaning as set forth in the Plan.

 

1. Restricted Stock Units

Pursuant to the Plan, and in consideration for services rendered to the Company
or for its benefit, the Company hereby issues, as of the above date (the “Award
Date”) to Employee an award of restricted stock units in accordance with
Paragraph 13 of the Plan and the terms and conditions of this Agreement (the
“Award”). The target number of restricted stock units Employee is eligible to
earn under this Agreement is                      (the “Target Restricted Stock
Units”). Each restricted stock unit represents the right to receive one share of
Jacobs Common Stock (subject to adjustment pursuant to the Plan) in accordance
with the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.

 

2. Vesting, Distribution

 

  (a) The Award shall not be vested as of the Award Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement.

 

  (b) The number of restricted stock units earned under this Agreement (the
“Earned Restricted Stock Units”) shall be equal to the Target Restricted Stock
Units multiplied by the Stock Performance Multiplier (as defined herein). The
“Stock Performance Multiplier” is the quotient obtained by dividing the Ending
Average Stock Price (as defined herein) by the Beginning Average Stock Price (as
defined herein), subject to a maximum Stock Performance Multiplier of 2.0.
Notwithstanding the preceding sentence, the Stock Performance Multiplier will be
zero if the Ending Average Stock Price is less than 50% of the Beginning Average
Stock Price. For purposes of this Agreement, the “Beginning Average Stock Price”
is the average closing price of the Jacobs Common Stock over the 60 calendar day
period ending on the Award Date, and the “Ending Average Stock Price” is the
average closing price of the Jacobs Common Stock over the 60 calendar day period
ending on the third anniversary of the Award Date.

 

  (c) After the Award Date, a number of restricted stock units equal to the
Earned Restricted Stock Units will become 100% vested (referred to as “Vested
Units”) on the third anniversary of the Award Date (the “Maturity Date”),
provided that Employee remains continuously employed by the Company through such
Maturity Date.



--------------------------------------------------------------------------------

  (d) Notwithstanding anything herein to the contrary, in the event of a Change
in Control, the number of Earned Restricted Stock Units shall be determined as
of the date such Change in Control is consummated, rather than the Maturity
Date, with the number of Earned Restricted Stock Units determined as set forth
in Section 2(b) hereof, except that the Ending Average Stock Price shall equal
the price per share of Jacobs Common Stock to be paid to the holders thereof in
accordance with the definitive agreement governing the transaction constituting
the Change in Control (or, in the absence of such agreement, the closing price
per share of Jacobs Common Stock for the last trading day prior to the
consummation of the Change in Control). Following such Change in Control, except
as otherwise set forth in the Plan (including Schedule B thereof), the Earned
Restricted Stock Units shall remain outstanding and subject to the terms and
conditions of the Plan and this Agreement, including the vesting condition of
continued employment through the Maturity Date.

 

  (e) Except as set forth in the Plan (including Schedule B thereof the terms of
which shall apply to the Award), Employee has no rights, partial or otherwise in
the Award and/or the shares of Jacobs Common Stock subject thereto unless and
until the Award has been earned and vested pursuant to this Section 2.

 

  (f) Each Vested Unit will be settled by the delivery of one share of Common
Stock (subject to adjustment under the Plan). Settlement will occur as soon as
practicable following certification by the Company of the number of Earned
Restricted Stock Units and passage of the Maturity Date (or, if earlier, the
date the Award becomes vested pursuant to the terms of the Plan, including
Schedule B thereof), but in no event later than 30 days following the Maturity
Date (or such earlier date that the Award becomes vested). No fractional shares
shall be issued pursuant to this Agreement set forth in Section 2(c).

 

  (g) Neither the Award, nor any interest therein nor shares of Jacobs Common
Stock payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

 

3. Section 409A Compliance

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to avoid the imposition of any
additional or accelerated taxes or other penalties under Section 409A of the
Code. The Committee, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of each consistently therewith. Under no circumstances,
however, shall the Company have any liability under the Plan or this Agreement
for any taxes, penalties or interest due on amounts paid or payable pursuant to
the Plan and/or this Agreement, including any taxes, penalties or interest
imposed under Section 409A of the Code.

 

4. Status of Participant

Employee shall have no rights as a stockholder (including, without limitation,
any voting rights or rights to receive dividends with respect to the shares of
Jacobs Common Stock subject to the Award) with respect to either the Award
granted hereunder or the shares of Jacobs Common Stock underlying the Award,
unless and until such shares are issued in respect of Vested Units, and then
only to the extent of such issued shares.



--------------------------------------------------------------------------------

5. Payment of Withholding Taxes

The payment of withholding taxes, if any, due upon the settlement of the Award
may, at the discretion of the Committee, be satisfied by instructing the Company
to withhold from the shares of Jacobs Common Stock otherwise issuable upon
settlement of the Award that number of shares having a total Fair Market Value
equal to the amount of income and withholding taxes due as determined by the
Company. Under no circumstances can the Company be required to withhold from the
shares of Jacobs Common Stock that would otherwise be delivered to Employee upon
the settlement of the Award a number of shares having a total Fair Market Value
that exceeds the amount of withholding taxes due as determined by the Company at
the time the Award vests. Employee acknowledges and agrees that the Company may
delay the delivery of the shares of Jacobs Common Stock that would otherwise be
delivered to Employee upon settlement of the Award until Employee has made
arrangements satisfactory to the Company to satisfy any tax withholding
obligations of Employee.

 

6. Services as Employee

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Employee’s status as an employee
at will who is subject to termination without cause, confers upon the Employee
any right to remain employed by or in service to the Company, interferes in any
way with the right of the Company at any time to terminate such employment or
services, or affects the right of the Company to increase or decrease the
Employee’s other compensation or benefits. Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Employee without his consent thereto.

 

7. Miscellaneous Provisions

This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. All terms defined in the Plan and used in
this Agreement (whether or not capitalized) have the meanings as set forth in
the Plan. Subject to the limitations of the Plan, the Company may, with the
written consent of Employee, amend this Agreement. This Agreement shall be
construed, administered and enforced according to the laws of the State of
California.

 

8. Agreement of Employee

By signing below, Employee (1) agrees to the terms and conditions of this
Agreement, (2) confirms receipt of a copy of the Plan and all amendments and
supplements thereto, and (3) appoints the officers of the Company as Employee’s
true and lawful attorney-in-fact, with full power of substitution in the
premises, granting to each full power and authority to do and perform any and
every act whatsoever requisite, necessary, or proper to be done, on behalf of
Employee which, in the opinion of such attorney-in-fact, is necessary to effect
the forfeiture of the Award to the Company, or the delivery of the Jacobs Common
Stock to Employee, in accordance with the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 

 

JACOBS ENGINEERING GROUP INC. By  

 

  Craig L. Martin, President and Chief Executive Officer

 